Citation Nr: 1634267	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from June 1977 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran is currently in receipt of a 50 percent rating for his service-connected post traumatic stress disorder (PTSD), , a 30 percent rating for coronary artery disease status post coronary artery bypass graft (CABG), a
20 percent rating for diabetes mellitus with erectile dysfunction, a 10 percent rating for hypertension and a 0 percent rating for scarring, for a combined rating of 80 percent.  As such, he presently meets the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, the evidence does not clearly indicate whether his disabilities render him unemployable at present.  He is noted to have an educational level of high school and one year of college and worked over 30 years as a boiler operator for the VA.  He indicates that he retired after having heart surgery in July 2009, and is noted to have applied for Social Security disability around that period, but the examinations obtained at the time did not reflect that he was unemployable.  See TDIU claim dated 12/20/10, see also 290 pg of medical records by SSA at page 10; see also 35 pg of medical records by SSA at pgs 4-11 (received in VBMS on 10/5/09.  The most recent VA examinations conducted in May 2011 indicated that the Veteran was capable of gainful employment and the more recent VA treatment records from 2011-2013 do not shed sufficient light on the effects of his disabilities on his ability to work.  Of note, he was described in August 2011 as helping his uncle working at a trailer park, but it is not clear as to whether this was compensated work.  See 133 pg CAPRI in Virtual VA uploaded March 25, 2013 at page 123.  (It appears that it may have been, as the next sentence in the report noted that he was doing "ok financially.")  A request has notably been made for him to undergo a VA examination to address the current impacts of his service connected disabilities on his ability to obtain and maintain gainful employment via an August 2016 brief. 

Accordingly, the Board finds that a re-examination and obtaining a medical opinion as to the Veteran's employability would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request clarification as to whether he was gainfully employed working at a trailer park, as indicated in an August 2011 treatment report.  If so, the Veteran should specify the dates of employment and indicate why such employment terminated.  Any and all other employment within the claims period should also be indicated.

2. Schedule the Veteran for a VA examination to determine the extent to which his service-connected disabilities (currently PTSD, diabetes mellitus with erectile dysfunction, hypertension, CABG and scarring status post CABG) impose limitations in the workplace, considering occupational experience.  For each service-connected disability the examiner should discuss the expected workplace limitations that would likely result.  For example, physical limitations such as with lifting, and prolonged standing and walking should be noted.  Any effects of medications and their impact on the workplace should also be considered.  Regarding PTSD, do manifestations such as lack of concentration, irritability and problems cooperating with peers or supervisors likely impact the Veteran in the workplace?  The examiner should note review the claims file in the report.  Consideration should be given to the Veteran's level of education, special training, and previous work experience. In this regard, the Board notes that the Veteran worked as a boiler operator and has indicated that he retired from this job because his service-connected coronary artery disease.   

3.   Readjudicate the TDIU issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


